Eagle Global Logistics – Incentive Bonus Plan 2007

Applicable to:  Global Corporate Management and Staff

As Amended











Exhibit 10.10

SUMMARY

The 2007 Incentive Bonus Plan for Global Corporate Management and Staff (the
“Plan”) is a semi-annual plan paid semi-annually.

Global corporate management and staff positions (other than Sales positions
participating in another incentive plan) will be eligible for Incentive Bonus
subject to EGL, Inc. (the “Company”) achieving certain operating income
performance targets.  Amounts available for payout will be determined with
reference to achievement of (1) the Company’s strategic Focus on Five
initiatives, (2) departmental performance and (3) the employee’s personal
performance against established goals, each for a percentage of the total
available incentive as determined by the employee’s grade, if applicable, and/or
job title.  See attached Nortam matrix by component and job grade/title.
  Foreign divisions will adjust bands and grade levels accordingly.

1.

TARGET INCENTIVE BONUS AMOUNT (Total Eligible Bonus Per Person)

Target incentive amounts will be calculated as a percent of non-incentive wages.
 

2.

OPERATING INCOME QUALIFICATION REQUIREMENTS FOR INCENTIVE (Company Financial
Performance Targets)

The following Operating Income Qualification Matrix determines how much of the
Target Incentive bonus will be eligible for payout for each Incentive Period,
provided that in no event may all Field and Corporate Incentive payments exceed,
in the aggregate, 20% of the Company’s Operating Income for the Incentive
Period.   If the company program would payout above the 20% operating income
maximum, payouts will be adjusted downward on a pro rata basis. The minimum
threshold for eligibility is 75% of budgeted operating income.  Maximum
incentive is 120% of non-incentive wages.

  Percent of Target Incentive Available                                 

2007 Operating Income Qualification Matrix

January 1 to June 30 Incentive Period

July 1 to December 31 Incentive Period

150%

120% of budgeted operating income

120% of budged operating income

100%

100% of budgeted operating income

100% of budgeted operating income

75%

87.5% of budgeted operating income

87.5% of budgeted operating income

50%

75% of budgeted operating income

75% of budgeted operating income

0%

less than 75% of budgeted operating income

less than 75% of budgeted operating income




3.

EGL, INC. “FOCUS ON FIVE” STRATEGIC INITIATIVES (Company Balanced Scorecard
Performance Targets)

Executive management has established performance metrics and a payout scale
associated with each of the five components of the Company’s overall Focus on
Five strategic management plan, as set forth below.  The metrics associated with
each of the Focus on Five performance metrics will account for a certain
percentage of the target Company performance portion of the total incentive.
 Achievement of the performance metrics will determine incentive amounts
available for the payout for the Company performance portion of the total
incentive.





2007 Global Corporate Management and Staff Incentive Bonus PlanPage 1 of  7







Eagle Global Logistics – Incentive Bonus Plan 2007

Applicable to:  Global Corporate Management and Staff

As Amended












2007 Focus on Five Strategic Initiatives Matrix

Focus on Five Initiative

Incentive Payout Percentage

 

0%

50%

100%

150%

Customer Satisfaction

Component

Not Applicable

Not Applicable

POD’s Updated Within 24 hours of Delivery

Not Applicable

People Development

Component

< 80% Voluntary Employee Retention

80% Voluntary Employee Retention

85% Voluntary Employee Retention

95% Voluntary Employee Retention

Yield Management

Component

> 5% below budgeted net revenue margin

5% below budgeted net revenue margin

budgeted net revenue margin

10% over budgeted net revenue margin

Cost Management

Component

DSO >65 days

DSO 60 < 65 days

DSO 57 < 60 days

DSO < 57 days

Revenue Growth

Component

< 10% gross revenue growth

10% gross revenue growth

15% gross revenue growth

20% gross revenue growth




4.

DEPARTMENTAL/UNIT PERFORMANCE METRICS

Prior to the commencement of each Incentive Period, each department will
establish in conjunction with the department head and senior manager not more
than three performance metrics, achievement of which will determine incentive
amounts available for payout for the departmental performance portion of the
total incentive.  Each department must have goals for the upcoming Incentive
Period established and approved by the department head and provided to the Human
Resources Department not later than ten (10) business days prior to the
commencement of the Incentive Period.  Failure to meet this deadline will result
in forfeiture of the departmental performance portion of the total incentive for
the applicable Incentive Period.

5.

INDIVIDUAL GOALS

Prior to the commencement of each Incentive Period, eligible employees will
establish not more than three goals in conjunction with their manager,
achievement of which will determine incentive amounts available for payout of
the personal performance portion of the total incentive.  Each eligible employee
must have goals for the upcoming Incentive Period established and approved by
the department head and provided to the Human Resources Department not later
than ten (10) business days prior to the commencement of the Incentive Period.
 Failure to meet this deadline will result in forfeiture of the personal
performance portion of the total incentive for the applicable Incentive Period.

6.

INCENTIVE CALCULATION

As stated, incentives under the Plan are calculated and paid semi-annually.
 Following each Incentive Period:

(a)

The Company’s Operating Income results will be compared against the 2007
Operating Income Qualification Matrix to determine the percent of target
incentive available.

(b)

The total incentive available will be allocated in accordance with the attached
distribution table based on grade level, if applicable, and/or job title.  

(c)

Incentive payable with respect to each of EGL, Inc. performance,
department/region/unit performance and individual performance will be calculated
in accordance with paragraphs 3., 4., and 5., respectively.  See attached
calculation examples.





2007 Global Corporate Management and Staff Incentive Bonus PlanPage 2 of  7







Eagle Global Logistics – Incentive Bonus Plan 2007

Applicable to:  Global Corporate Management and Staff

As Amended











DETAILS AND RULES OF 2007 INCENTIVE PLAN FOR

GLOBAL CORPORATE MANAGEMENT AND STAFF




1.  Financial Performance

The Percent of Target Incentive Available for payout for each Incentive Period
is based on the Company’s Operating Income performance for that Incentive
Period, as set forth in the 2007 Operating Income Qualification Matrix (the
“Operating Income Matrix”); provided that in no event may all Field and
Corporate Incentive payments exceed, in the aggregate, 20% of the Company’s
Operating Income for the Incentive Period.  If the Company does not meet the
minimum Operating Income percentage as reflected in the Matrix, no incentive
will be paid under the Plan.

2.  Performance Matrices and Calculation

·

Following determination of the Percent of Target Incentive Available for payout
based on the Operating Income Matrix, the amount of payout will be determined
based on:

o

The employee’s target incentive percentage of non-incentive wages, which is
based on the employee’s grade, if applicable, and/or job title;

o

With respect to the Company performance portion of the incentive, the Company’s
performance against established performance metrics as set forth in the 2007
Focus on Five Strategic Initiatives Matrix;

o

With respect to the Departmental performance portion of the incentive, the goal
performance of employee’s department;

o

With respect to the Individual performance portion of the incentive, the
employee’s achievement of established personal goals;

o

The percentage of total incentive attributable to the three components (Company,
Departmental and Individual performance) is determined by an employee’s grade
level, if applicable, and/or job title.

·

Individual and Department goals must be in writing, approved (such approval to
be reflected by the signature of the employee, manager, department head and/or
senior executive, as required) and provided to the appropriate Human Resources
department not later than ten (10) business days prior to the commencement of
each Incentive Period. Failure to meet this requirement will result in
forfeiture of the personal performance portion of the total incentive for the
applicable incentive period.  

·

A completed set of Individual and Department goal worksheets must be forwarded
to the appropriate Human Resources department within thirty (30) calendar days
following the end of each Incentive Period.  Failure to meet this requirement
will result in forfeiture of the personal performance portion of the total
incentive for the applicable incentive period.  

3.  Eligibility

In the event an employee of the Company or a direct or indirect wholly-owned
subsidiary of the Company (collectively, “EGL”) employee’s position or location
with EGL changes during an incentive period such that the applicable EGL
incentive plan in which employee would participate would change, the employee’s
eligibility will be determined considering the position and/or location of
employee for the majority of the incentive period.  

The following eligibility requirements must be met for an employee to qualify
for participation in this Plan:

·

Must be a full-time employee (non-trainee position) assigned to a Corporate
Support Center department/cost center, or coded to a US Gateway cost center.

·

Must have been a continuous, full-time employee of EGL beginning not later than
April 1 for the January to June Incentive Period and not later than October 1
for the July to December Incentive Period.  





2007 Global Corporate Management and Staff Incentive Bonus PlanPage 3 of  7







Eagle Global Logistics – Incentive Bonus Plan 2007

Applicable to:  Global Corporate Management and Staff

As Amended











·

Employee’s current performance rating must meet or exceed expectation/job
requirements.

·

Must be an active employee of EGL at the time incentive amounts are paid.  Any
person who is not employed by EGL when incentive payments are made will not
receive an incentive payment under the plan regardless of whether such person
was an employee of EGL during some or all of the incentive period with respect
to which payment is being made.

·

An Employee may participate in only one incentive bonus plan.

Note:  Determination of an employee’s grade, if applicable, and/or position is
solely at the discretion of EGL and is as recorded in the appropriate Human
Resources department records.  Non-incentive wages do not include any
supplemental income, such as car allowance or other bonuses.

4.  Frequency of Payments

Incentive Bonus payments will be made to employees as soon as administratively
feasible, which is expected to be approximately 60 days after the close of the
first semi-annual Incentive Period, and 75 days after the close of the second
semi-annual Incentive Period of the year.  

5.  Position and/or Base Salary Changes

An employee’s incentive will be calculated based on the grade, if applicable,
and/or position the employee held for the majority of the Incentive Period.  

6.  Other:

·

If an otherwise eligible employee is on a Leave of Absence during the Incentive
Period, his/her incentive will be adjusted to reflect only the number of
business days worked (as a percentage of total business days) during the
Incentive Period.

·

If an otherwise eligible employee is on a Leave of Absence at the time
incentives are paid, he/she will be eligible for incentive payment only if/when
he/she returns from the Leave of Absence.

·

In the event an employee is eligible under this Plan but employed in a location
or region where local laws are different from eligibility requirements of this
Plan, the Plan will be modified to comply with those local or regional laws.

7.  Caveats and reservations

·

The Company, at its sole discretion, may change or discontinue this Plan at any
time including, without limitation:

o

Following an acquisition or divestiture;

o

Following any anomalies, significant events or extraordinary circumstances;

o

To make adjustments for ‘windfall’ situations;

o

To make any other adjustments as may be deemed appropriate by executive
management.

·

Target bonus percentages are not “guaranteed” and are subject to change at the
sole discretion of the Company, with or without notice.




Note:  This Plan supersedes and replaces all other incentive plans previously
established for global corporate/regional management and staff, whether written
or verbal.





2007 Global Corporate Management and Staff Incentive Bonus PlanPage 4 of  7







Eagle Global Logistics – Incentive Bonus Plan 2007

Applicable to:  Global Corporate Management and Staff

As Amended














                      DISTRIBUTION TABLE




US Grade Level

EGL, INC.

Department/

Region/Unit

Individual

Job Title (if applicable)

18-20

70%

20%

10%

 

14-17

40%

50%

10%

 

9-13

30%

50%

20%

 

1-8

20%

50%

30%

 








2007 Global Corporate Management and Staff Incentive Bonus PlanPage 5 of  7







Eagle Global Logistics – Incentive Bonus Plan 2007

Applicable to:  Global Corporate Management and Staff

As Amended











CALCULATION EXAMPLE

EXEMPT CORPORATE OFFICE EMPLOYEE

Scenario 1: Eddie Eagle, an eligible exempt employee, works in the accounts
receivable department of the Houston Corporate office.  His incentive bonus
target, which is based on employee grade (if applicable) and/or job title, is
15%. His grade level is 12.  The Operating Income Qualification Matrix for this
Incentive Period determined that 100% of the Target Incentive Bonus is eligible
for payout because the Company attained 104% of budget. This is information is
posted on Company’s Intra Net. EGL, Inc.’s Performance percentage on Focus on
Five Strategic Initiatives is 110% (posted on Intra Net), Eddie’s Departmental
performance metric achievement is 67% and Eddie’s individual goal percentage is
100%.   Based on these factors, his first incentive period bonus would be
calculated as follows:




Semi-Annual Incentive Bonus Pool Calculation 1st Incentive Period

Percentage of Target Incentive Available

100%

Semi Annual Non-Incentive Wages

$15,000

Target Incentive Bonus Percentage

15%

Potential Incentive Pool

  Calculation (15% * total wages

$2,250




Department Performance

Metric

Attainment

DSO < 60 days

Yes

Invoicing Errors < .5%

No

Cost per Transaction < $9

Yes

Overall Attainment Percentage

67%




 EGL, Inc. Focus on Five Strategic Initiatives

Metric

Company Actual

Performance

Goal Attainment Percentage

Customer Satisfaction

PODs updated within 24 hours of delivery

100%

People Development

85% voluntary employee retention

100%

Yield Management

budgeted net revenue

100%

Cost Management

DSO < 57 days

150%

Revenue Growth

15%

100%

Overall Attainment Percentage

110%

Individual Goals

Metric

Attainment

Cost per file < $9.00

Yes

Invoicing Errors < .5%

Yes

Collection Calls/Day > 25

Yes

Overall Attainment Percentage

100%




Payout Distribution

Performance Component

Distribution Percentage*

Calculation

Payout Amount

EGL, Inc.

30%

30% x $2250 x 110%

$742.50

Department/Region/Unit

50%

50% x $2250 x 67%

$753.75

Individual

20%

20% x $2250 x 100%

$450.00

Total

$1,946.25

*Percentages for each component differ based upon job grade (if applicable)
and/or job title as reflected on the attached Distribution Table

[exhibit1010edgar002.gif] [exhibit1010edgar002.gif]





2007 Global Corporate Management and Staff Incentive Bonus PlanPage 6 of  7





